Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, 10 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 14 each claim a “deployment controller” and “deployment control system”, respectively.  Paragraphs 0068-0071 of the instant specification also reference such deployment controller.  However, the specification, 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Canadian patent Hopewell et al (‘966) in view of the PG-Publication to Thompson et al (‘355).
Per claim 7, the Canadian patent application to Hopewell et al discloses a prior art method (see Fig. 1A) for attaching a plurality of seismic nodes (25) to a deployment rope (1). The method includes deploying the plurality of seismic nodes (25) adjacent the rope (1) and attaching one of the plurality of seismic nodes to the rope to deploy the one of the plurality of seismic nodes.
The difference between claim 7 and Hopewell et al is the claim specifies the step of “determining an interval of time or length of the rope that has been deployed” and attaching the nodes when “the determined interval of time or length is equal to a predetermined interval of time or length”.

Therefore, in view of Thompson et al, it would have been obvious to one of ordinary skill in the art to have modified the method of Hopewell et al by using a deployment parameter such as a predetermined length of rope between nodes for attaching and thereby deploying the plurality of seismic nodes.  Claim 7 is so rejected.
Per claims 8 and 13, see Figs. 1B and 1C of Hopewell et al.
Per claims 9 and 10, the deployment personnel reads upon the claimed “deployment controller”.
Per claim 11, the claimed “25 meters between adjacent seismic nodes” is a matter of design choice based on prevailing environmental conditions, ship speed, currents, etc. and therefore obvious to one of ordinary skill in the art.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl